Citation Nr: 1710911	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-24 132	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2011, the Board denied the Veteran's claims seeking entitlement to service connection for a low back and bilateral hip disabilities and remanded the left wrist claim.  With regard to the low back and bilateral hip issues, the Veteran appealed them to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Memorandum Decision, the Court set-aside the Board's prior denial and ordered the case remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a right to a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); see also 38 U.S.C.A. § 7104(a) (West 2014); see also 38 C.F.R. § 20.704 (2016).  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); see also 38 C.F.R. § 20.707 (2016).  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another VLJ for a decision.  However, the Veteran has the right to another Board hearing.  See 38 C.F.R. § 20.707.

The Veteran was afforded a hearing before the Board in July 2009.  In January 2013, VA notified the Veteran that the VLJ who conducted that hearing was no longer employed by the Board.  In February 2013, the Veteran requested a new hearing before the Board at the RO.  In July 2013, the Board remanded the appeal so she could be provided with the requested hearing.  

In February 2016, the Veteran was sent a letter stating that she was on a list of persons waiting to appear for an in-person hearing.  See Letter to Veteran, 1 (Feb. 5, 2016) (Virtual VA).  The letter explicitly stated that she would be notified of the time and place of the hearing, when a date became available.  See id.  Although the record indicates that the Veteran failed to appear for a hearing scheduled on January 26, 2017, the record does not indicate that she sent proper notice.  See VA Memo, 2 (Jan. 31, 2017) (VBMS); compare with Letter to Veteran, 1 (Feb. 5, 2016) (Virtual VA).  Notably, the record does not show that she has withdrawn her request.  Consequently, the Veteran should be scheduled for a new hearing before the Board and provided with appropriate notice.

Accordingly, the case is REMANDED for the following action:

Unless there is documentary evidence the Veteran was advised of the January 26, 2017 hearing she purportedly missed, in which case that evidence should be associated with the claims file and the appeal may be returned to the Board immediately, schedule the Veteran for a hearing with a Veterans Law Judge of the Board in accordance with her request.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




